Citation Nr: 0305925	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability 
as a residual of a shrapnel wound to the left cheek.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1944 to April 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran testified before the undersigned Veteran's Law 
Judge in September 2002.  At that time, he reported that he 
had scarring of the left cheek due to a shrapnel injury in 
service.  The Board construes this as an informal claim for 
service connection for scars of the left cheek as a residual 
of shrapnel wound to the left cheek, and the matter is 
referred to the RO for additional development.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Competent VA medical evidence links the veteran's current 
left eye disability with a shrapnel wound to the left cheek 
during active service.  


CONCLUSION OF LAW

A left eye disability as a residual of a shrapnel wound to 
the left cheek was reasonably incurred during active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  The RO has secured medical records 
and the veteran has been examined in conjunction with the 
claim.  In addition, in February 2002, the Board contacted 
the veteran and notified him of the evidence needed to 
establish entitlement to the benefit sought, and what the 
Board would do, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran's service medical records show that the veteran 
was treated in May 1945 for a shrapnel wound to the left 
shoulder and the left cheek.  His April 1946 service 
discharge examination showed no eye abnormality.  His DD Form 
214 shows that he received several awards and decorations, 
including the Purple Heart Medal.  It also revealed that he 
was wounded in action twice in May 1945.  

In an April 1976 letter, a private examiner stated that the 
veteran had been a patient of his since 1947.  It was 
reported that the veteran had shrapnel in the left eye in the 
cornea from a WW II injury.  It was stated that he had a 
watery eye, occasional pain and a problem with tearing.  

In September 2002, the veteran and his wife appeared before 
the undersigned Veteran's Law Judge and offered testimony in 
support of his claim.  He testified that he was injured in 
the left cheek in May 1945 by shrapnel, and that one fragment 
hit him in the corner of his eye.  He stated that he had 
tearing of the left eye as well as drooping of the eyelid.  A 
complete transcript is of record.  

In March 2003, the veteran was examined by VA.  He reported 
having minimal only occasional pain.  He reported having a 
watering eye.  Corrected vision in the left eye was 20/25 
near, and 20/20 far.  Uncorrected vision in the left eye was 
20/200 near and 20/100 far.  The diagnosis was: dry eyes 
related to Meibomian gland dysfunction, unrelated to shrapnel 
injury; dermatochalasis related to age; and orbital fat 
prolapse, left eye, most likely related to age.  It was 
stated that it was a possibility that the findings of orbital 
fat prolapse of the left eye had been caused from trauma such 
as the claimed shrapnel injury but that this was impossible 
to prove without a CT scan and documentation at the time of 
the injury.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. 38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002). Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence, but must provide reasons and bases for 
rejecting critical evidence, expert or otherwise.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The clinical evidence reasonably supports a finding that 
service connection for a left eye disability as a residual of 
a shrapnel wound to the left cheek is warranted.  The 
evidence includes a statement by a private examiner dated in 
the 1970's in which left eye complaints are noted, and are 
associated with a shrapnel wound in service.  The examiner 
has reported treating the veteran since 1947.  Also there is 
a recent written examination report and opinion by a VA 
examiner relating the veteran's left eye complaints to 
service.  This VA examiner opined that, while it could not be 
proven, it was possible that the left eye orbital fat 
prolapse was related to the inservice shrapnel injury.  

It is noted that the recent VA examiner did state that the 
relationship between the left eye complaints and service was 
impossible to prove without a CT scan and documentation at 
the time of the injury.  However, the etiology of the 
veteran's left eye complaints need only be shown to be 
reasonably related to service.  The VA examiner's statement 
indicates that it is at least as likely as not that the 
veteran's left eye complaints are related to his inservice 
trauma.  The claims folder does not include any competent 
medical evidence conflicting with the opinion.  The Board 
finds that the medical opinion constitutes probative, 
competent, expert medical evidence of record which the Board 
is legally prohibited from refuting with its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Appellant's argument is plausible, in that he was injured by 
shrapnel to the left cheek in service, documented by his 
service medical records.  His left eye disability has been 
credibly and reasonably related to that injury.  As the Court 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA." 
The evidence is not conclusive; however it is in relative 
equipoise since there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, with resolution of reasonable doubt in 
the appellant's favor, service connection is granted for a 
left eye disability.  


ORDER

Service connection for a left eye disability as a residual of 
a shrapnel wound to the left cheek is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

